Name: 2008/309/EC: Council Decision of 7 April 2008 appointing a Belgian member to the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2008-04-17

 17.4.2008 EN Official Journal of the European Union L 107/29 COUNCIL DECISION of 7 April 2008 appointing a Belgian member to the Committee of the Regions (2008/309/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) On 24 January 2006, the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) A member's seat on the Committee of the Regions has become vacant following the resignation of Ms MOERMAN, HAS DECIDED AS FOLLOWS: Article 1 Mr Dirk VAN MECHELEN, Flemish Minister for Finance and the Budget and Town and Country Planning, is hereby appointed to the Committee of the Regions as a member for the remainder of Ms MOERMAN's current term of office, which runs until 25 January 2010. Article 2 This Decision shall take effect on the day of its adoption. Done at Luxembourg, 7 April 2008. For the Council The President R. Ã ½ERJAV (1) OJ L 56, 25.2.2006, p. 75.